Citation Nr: 0305139	
Decision Date: 03/19/03    Archive Date: 04/03/03

DOCKET NO.  02-06 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an evaluation greater than 10 percent for any 
period since August 25, 2000, the effective date of service 
connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci
INTRODUCTION

The veteran had active service from January 1945 to July 
1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Milwaukee, Wisconsin, 
Regional Office (RO) that granted service connection for 
residuals of pneumonia and assigned a 10 percent evaluation 
effective from August 25, 2000, the date the veteran's claim 
was received.  The veteran disagreed with the evaluation 
assigned.

The veteran testified at an October 2002 hearing convened by 
the undersigned, the member of the Board (Veterans Law Judge) 
designated by the Chairman to conduct the hearing and make 
the final decision in this case.

FINDINGS OF FACT

1.  The veteran had pneumonia in service, and the residuals 
thereof are manifested by X-ray evidence of left pleural 
thickening and an elevated left hemidiaphragm, a dull pain in 
the left chest with deep inspiration, but no pain with normal 
respiration, and pulmonary function studies that show a ratio 
of forced expiratory volume in 1 second (FEV-1) to forced 
vital capacity (FVC) of 73 percent.

2.  The evidence does not show that the residuals of the 
veteran's pneumonia have been more severe than shown above at 
any time since August 25, 2000, the date of receipt of his 
claim for service connection for this condition.

CONCLUSION OF LAW

The schedular criteria have not been met for an evaluation 
greater than 10 percent for residuals of pneumonia, for any 
period since August 25, 2000, the effective date for service 
connection.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 
4.97, and Diagnostic Code 6845 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted prior to this 
appeal.  VCAA prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  VCAA also prescribes VA duties 
to help a claimant obtain relevant evidence.  VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, and VA duties pursuant thereto are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In this case, the September 2001 RO decision explained why 
the medical evidence of record precluded a greater 
evaluation.  A November 2001 letter explained VCAA, and 
solicited from the veteran, and offered VA help in obtaining, 
additional evidence in support of his claim.  An April 2002 
Statement of the Case, sent to the veteran in May, set out 
the applicable law and explained its application to the 
evidence.  The evidence of record includes the veteran's 
service medical records, VA examination reports, treatment 
records from health care providers the veteran identified, 
statements from the veteran, and a transcript of his 
testimony at an October 2002 hearing.

There is no information, from the veteran or otherwise in the 
claim file, that suggests the location of additional relevant 
evidence.  The Board is unaware of any such evidence, and 
finds that all available probative evidence has been obtained 
and is of record.  Since there is no probative evidence not 
of record, it is not possible for VA to notify the veteran of 
additional evidence he should obtain and evidence VA would 
obtain, and any failure to provide such a pro forma notice 
could not constitute more than harmless error.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that all relevant evidence has 
been obtained, and that VA has complied with the notice and 
duty-to-assist provisions of VCAA, and turns now to an 
analysis of the merits of the claims.

Turning now to the evidence of record, the veteran's service 
medical records include a January 1945 examination report 
that showed a normal respiratory system and a negative chest 
X ray.  Within two weeks, the veteran complained of headache, 
sore throat, chills and fever, malaise, nausea and vomiting, 
and severe pain in the infracostal area of the left chest.  
On examination, the throat was inflamed, there were rales, 
and there were bronchial breath sounds in the lower lungs 
bilaterally.  A chest X ray was ordered, but the results were 
not reported.  The diagnosis was acute pharyngitis.  At a 
July 1946 separation examination, the veteran gave a history 
of pneumonia in 1945, but the examiner recorded that the 
chest X ray showed "no essential deviation from normal."

An April 1947 letter from a non-VA physician noted that the 
diagnosis, after a February chest X ray by the state's 
tuberculosis association, was pleural adhesions at the base 
of the veteran's left lung.  He said the pleural adhesions 
may have resulted from pneumonia.

At a July 1947 VA examination, the veteran said he was 
hospitalized for five weeks in service with left-lung 
pneumonia.  He said that exertion and deep breathing caused 
pain in the anterior left chest, a symptom that began while 
hospitalized in service and continued to the present.  On 
examination of the chest, excursion, fremitus, percussion, 
and breath sounds, were all normal, and X rays did not reveal 
pathology.  The diagnosis was "healthy chest."

In his August 2000 claim, the veteran said he had pneumonia 
in service in 1945, and had had left chest pain with deep 
breathing ever since.  He submitted several medical records 
including one from West Side Clinic dated in January 1996.  
The record addressed an unrelated complaint, but the veteran 
denied chest pain and shortness of breath, and the examiner 
noted that his lungs were clear.  September 2000 chest X rays 
at Prevea Clinic showed pleural parenchymal scarring at the 
base of the veteran's left lung.  None of the other records 
submitted reflected pulmonary complaints or examinations.

At a July 2001 examination by a VA pulmonologist, the veteran 
reported dull pain with deep inspiration, but no pain with 
normal respiration, and he denied chronic productive cough.  
On examination, there was normal excursion of the chest, 
normal resonance, and breath sounds were vesicular.  X rays 
revealed pleural thickening and elevation of the diaphragm on 
the left.  Pulmonary function studies showed FVC of 3.85 
liters (90 percent of predicted), FEV-1 of 2.79 liters 
(99 percent of predicted), a ratio of FEV-1 to FVC of 73 
percent, and a capacity of the lungs to diffuse carbon 
monoxide (DLCO) 123 percent of predicted.  The impression was 
fibrosis of the pleura on the left, with the base of the left 
lower lobe "trapped," and elevation of the left 
hemidiaphragm.  The examiner said that the condition would 
cause only mild impairment.

In September 2001, the RO contacted the examiner for 
clarification.  The examiner reported that the pleural 
thickening and the elevation of the left hemidiaphragm seen 
in the veteran's chest X rays could be related to his history 
of pneumonia in service.  He also said that the condition 
should be considered a restrictive, rather than an 
obstructive or interstitial, disorder.

At an October 2002 hearing, the veteran testified that normal 
respiration did not cause pain but, with exertion or 
exercise, breathing was painful.  He contended that the July 
2001 VA pulmonary function studies were somehow flawed 
because he was compelled to breathe so deeply that it caused 
pain.

Turning now to the applicable law, the Board is not 
concerned, in this case, with service connection, as that has 
already been established; it is the level of disability that 
is of concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Still, each disability must be viewed in relation to its 
history, so examination reports and treatment records dating 
back to the date of the claim are considered.  38 C.F.R. 
§ 4.1.  The history of disability is even more important 
where, as here, the veteran disagrees with the initial 
evaluation assigned upon the grant of service connection.  In 
such a case, separate (i.e., "staged") ratings can be 
assigned for different periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule for 
Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes specific 
ratings are determined by the application of criteria that 
are based on the average impairment of earning capacity 
caused by the rated disability, and those specific ratings 
are generally considered adequate to compensate for 
considerable loss of working time due to exacerbations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2002).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation is assigned if the disability 
picture more nearly approximates the criteria for that 
evaluation; otherwise, the lower evaluation is assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

The evaluation of pulmonary disorders such as the veteran's 
are determined by a mechanical application of the results of 
pulmonary function studies.  Under the provisions of 
Diagnostic Code 6845 (chronic pleural effusion or fibrosis), 
a 30 percent evaluation is warranted when FEV-1 is 56 to 70 
percent of predicted, when the ratio of FEV-1 to FVC is 56 to 
70 percent, or when DLCO is 56 to 65 percent of predicted; a 
10 percent evaluation is warranted when FEV-1 is 71 to 80 
percent of predicted, when the ratio of FEV-1 to FVC is 71 to 
80 percent, or when DLCO is 66 to 80 percent of predicted.  
In this case, the veteran's pulmonary function studies 
clearly show that he does not meet any of the rating criteria 
for the 30 percent evaluation, and there is no evidence that 
he met any of those criteria at any time since August 25, 
2000.  Further, his FEV-1 and DLCO both exceed the rating 
criteria for a 10 percent evaluation, but his ratio of FEV-1 
to FVC is 73 percent-which falls squarely within the 10 
percent rating criteria.  Accordingly, he is accurately rated 
at 10 percent.  38 C.F.R. § 4.7.

The veteran does not have pain with normal respiration, and 
the Board is of the view that the 10 percent evaluation 
assigned, which clearly is in accord with the specific rating 
criteria, adequately compensates him for those occasions when 
extreme inspiration causes pain.


ORDER

The claim for an evaluation greater than 10 percent, for any 
period since August 25, 2000, is denied.




________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  We 
are in the process of updating the form to reflect changes in 
the law effective on December 27, 2001.  See the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  Meanwhile, please note these 
important corrections to the advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

